Exhibit 99.1 AMENDMENT TO THE LIVERAMP, INC. 2 WHEREAS, LiveRamp, Inc. (the “Company”) established and maintains the LiveRamp, Inc. 2006 Equity Incentive Plan (the “Plan”); WHEREAS,on July 1, 2014 the Company was acquired by Acxiom Corporation (“Acxiom”) in accordance with the terms of that certain Merger Agreement dated May 12, 2014 (the “Merger Agreement”); and WHEREAS, the Company desires to amend the Plan, consistent with Section 14.3.1 of the Plan, to reflect the terms of the Merger Agreement by converting all outstanding awards issued under the Plan to awards of Acxiom stock and by revising the Plan to state that all future awards will be issued in Acxiom stock. NOW, THEREFORE, BE IT HEREBY: RESOLVED, that the definition of "Common Stock" inAppendix A of the Plan is hereby amended and restated in its entirety as follows: “Common Stock” means the common stock, par value $.10 per share, of Acxiom Corporation or any security into which such common stock may be changed by reason of any transaction or event of the type described in Section 14 of the Plan. RESOLVED, all references to Awards, Common Stock, stock, and similar terms will be understood to refer to Acxiom stock, including outstanding awards.Outstanding Awards and the number of authorized shares under the Plan will be adjusted to be stated in terms of Acxiom stock in accordance with the exchange ratio set forth in the Merger Agreement and consistent with Section 14.3.1 of the Plan. IN WITNESS WHEREOF, the party hereto has executed this amendment as of the date first above written. LIVERAMP, INC. By: /s/ Jerry C. Jones Name:Jerry C. Jones Title: Chief Ethics and Legal Officer & Executive Vice President ACXIOM CORPORATION, being the sole shareholder of LiveRamp, Inc. By: /s/ Jerry C. Jones Name:Jerry C. Jones Title: Chief Ethics and Legal Officer & Executive Vice President LIVERAMP, INC. 2 SECTION1.PURPOSE The purpose of the LiveRamp, Inc. 2006 Equity Incentive Plan is to attract, retain and motivate employees, officers, directors, consultants, agents, advisors and independent contractors of the Company and its Related Companies by providing them the opportunity to acquire a proprietary interest in the Company and to link their interests and efforts to the long-term interests of the Company's stockholders. SECTION2.DEFINITIONS Certain terms used in the Plan have the meanings set forth in Appendix A. SECTION3.ADMINISTRATION Administration of the Plan The Plan shall be administered by the Board.All references in the Plan to the "Plan Administrator" shall be applicable to the Board. Administration and Interpretation by Plan Administrator (a)Except for the terms and conditions explicitly set forth in the Plan, the Plan Administrator shall have full power and exclusive authority, to the extent permitted by applicable law and subject to such orders or resolutions not inconsistent with the provisions of the Plan as may from time to time be adopted by the Board to (i)select the Eligible Persons to whom Awards may from time to time be granted under the Plan; (ii)determine the type or types of Award to be granted to each Participant under the Plan; (iii)determine the number of shares of Common Stock to be covered by each Award granted under the Plan; (iv)determine the terms and conditions of any Award granted under the Plan; (v)approve the forms of agreements for use under the Plan; (vi)determine whether, to what extent and under what circumstances Awards may be settled in cash, shares of Common Stock or other property or canceled or suspended; (vii)determine whether, to what extent and under what circumstances cash, shares of Common Stock, other property and other amounts payable with respect to an Award shall be deferred either automatically or at the election of the Participant; (viii)interpret and administer the Plan and any instrument evidencing an Award; (ix)establish such rules and regulations as it shall deem appropriate for the proper administration of the Plan; (x)delegate administrative duties to such of the Company's employees as it so determines; and (xi)make any other determination and take any other action that the Plan Administrator deems necessary or desirable for administration of the Plan. (b)Decisions of the Plan Administrator shall be final, conclusive and binding on all persons, including the Company, any Participant, any stockholder and any Eligible Person.A majority of the members of the Plan Administrator may determine its actions. (c)The effect on the vesting of an Award of a Company-approved leave of absence or a Participant's working less than full-time shall be determined by the Company's chief human resources officer or other person performing that function or, with respect to directors or executive officers, by the Board, and its determination shall be final. SECTION4.SHARES SUBJECT TO THE PLAN Authorized Number of Shares Subject to adjustment from time to time as provided in Section14.1, a maximum of Five Million Seven Hundred Fifty-Two Thousand Four Hundred Eighty (5,752,480) shares of Common Stock shall be available for issuance under the Plan.Shares issued under the Plan shall be drawn from authorized and unissued shares or shares now held or subsequently acquired by the Company as treasury shares. Share Usage (a)Shares of Common Stock covered by an Award shall not be counted as used unless and until they are actually issued and delivered to a Participant.If any Award lapses, expires, terminates or is canceled prior to the issuance of shares thereunder or if shares of Common Stock are issued under the Plan to a Participant and thereafter are forfeited to or otherwise reacquired by the Company, the shares subject to such Awards and the forfeited or reacquired shares shall again be available for issuance under the Plan.Any shares of Common Stock (i)tendered by a Participant or retained by the Company as full or partial payment to the Company for the purchase price of an Award or to satisfy tax withholding obligations in connection with an Award or (ii)covered by an Award that is settled in cash or in a manner such that some or all of the shares covered by the Award are not issued shall be available for Awards under the Plan.The number of shares of Common Stock available for issuance under the Plan shall not be reduced to reflect any dividends or dividend equivalents that are reinvested into additional shares of Common Stock or credited as additional shares of Common Stock subject or paid with respect to an Award. (b)The Plan Administrator shall also, without limitation, have the authority to grant Awards as an alternative to or as the form of payment for grants or rights earned or due under other compensation plans or arrangements of the Company. (c)Notwithstanding anything in the Plan to the contrary, the Plan Administrator may grant Substitute Awards under the Plan.In the event that a written agreement between the Company and an Acquired Entity pursuant to which a merger or consolidation is completed is approved by the Board and that agreement sets forth the terms and conditions of the substitution for or conversion or assumption of outstanding awards of the Acquired Entity, those terms and conditions shall be deemed to be the action of the Plan Administrator without any further action by the Plan Administrator, except as may be required for compliance with Rule16b-3 under the Exchange Act, and the persons holding such awards shall be deemed to be Participants. (d)Notwithstanding the foregoing, the maximum number of shares that may be issued upon the exercise of Incentive Stock Options shall equal the aggregate share number stated in Section4.1, subject to adjustment as provided in Section14.1. SECTION5.ELIGIBILITY An Award may be granted to any employee, officer or director of the Company or a Related Company whom the Plan Administrator from time to time selects.An Award may also be granted to any consultant, agent, advisor or independent contractor for bona fide services rendered to the Company or any Related Company that (a)are not in connection with the offer and sale of the Company's securities in a capital-raising transaction and (b)do not directly or indirectly promote or maintain a market for the Company's securities. SECTION6.AWARDS Form, Grant and Settlement of Awards The Plan Administrator shall have the authority, in its sole discretion, to determine the type or types of Awards to be granted under the Plan.Such Awards may be granted either alone, in addition to or in tandem with any other type of Award.Any Award settlement may be subject to such conditions, restrictions and contingencies as the Plan Administrator shall determine. Evidence of Awards Awards granted under the Plan shall be evidenced by a written, including an electronic, agreement that shall contain such terms, conditions, limitations and restrictions as the Plan Administrator shall deem advisable and that are not inconsistent with the Plan. Deferrals The Plan Administrator may permit or require a Participant to defer receipt of the payment of any Award.If any such deferral election is permitted or required, the Plan Administrator, in its sole discretion, shall establish rules and procedures for such payment deferrals, which may include the grant of additional Awards or provisions for the payment or crediting of interest or dividend equivalents, including converting such credits to deferred stock unit equivalents. Dividends and Distributions Participants may, if the Plan Administrator so determines, be credited with dividends paid with respect to shares underlying an Award in a manner determined by the Plan Administrator in its sole discretion.The Plan Administrator may apply any restrictions to the dividends or dividend equivalents that the Plan Administrator deems appropriate.The Plan Administrator, in its sole discretion, may determine the form of payment of dividends or dividend equivalents, including cash, shares of Common Stock, Restricted Stock or Stock Units. SECTION7.OPTIONS Grant of Options The Plan Administrator may grant Options designated as Incentive Stock Options or Nonqualified Stock Options. Option Exercise Price The exercise price for shares purchased under an Option shall be as established by the Plan Administrator.Notwithstanding the foregoing, to the extent required under applicable law, the exercise price for shares purchased under an Option shall not be less than (a)85% of the Fair Market Value of the Common Stock on the Grant Date with respect to Nonqualified Stock Options, (b)the minimum exercise price required by Section8.3 with respect to Incentive Stock Options, except in the case of Substitute Awards, and (c)in the case of an Option granted to a Participant who owns stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or its parent or subsidiary companies, 110% of the Fair Market Value of the Common Stock on the Grant Date. Term of Options Subject to earlier termination in accordance with the terms of the Plan and the instrument evidencing the Option, the maximum term of an Option (the "Option Term") shall be as established for that Option by the Plan Administrator or, if not so established, shall be ten years from the Grant Date.For Incentive Stock Options, the Option Term shall be as specified in Section8.4. Exercise of Options The Plan Administrator shall establish and set forth in each instrument that evidences an Option the time at which, or the installments in which, the Option shall vest and become exercisable, any of which provisions may be waived or modified by the Plan Administrator at any time.If not so established in the instrument evidencing the Option, the Option shall vest and become exercisable according to the following schedule, which may be waived or modified by the Plan Administrator at any time: Period of Participant's Continuous Employment or Service With the Company or Its Related Companies From the Vesting Commencement Date Portion of Total Option That Is Vested and Exercisable After 1 year 1/4 After each additional one-month period of continuous service completed thereafter An additional 1/48 After 4 years 100% To the extent an Option has vested and become exercisable, the Option may be exercised in whole or from time to time in part by delivery to the Company of a properly executed stock option exercise agreement or notice, in a form and in accordance with procedures established by the Plan Administrator, setting forth the number of shares with respect to which the Option is being exercised, the restrictions imposed on the shares purchased under such exercise agreement or notice, if any, and such representations and agreements as may be required by the Plan Administrator, accompanied by payment in full as described in Sections7.5 and 12.An Option may be exercised only for whole shares and may not be exercised for less than a reasonable number of shares at any one time, as determined by the Plan Administrator. Payment of Exercise Price The exercise price for shares purchased under an Option shall be paid in full to the Company by delivery of consideration equal to the product of the Option exercise price and the number of shares purchased.Such consideration must be paid before the Company will issue the shares being purchased and must be in a form or a combination of forms acceptable to the Plan Administrator for that purchase, which forms may include: (a)cash; (b)check or wire transfer; (c)tendering (either actually or, if and so long as the Common Stock is registered under Section12(b) or12(g) of the Exchange Act, by attestation) shares of Common Stock that on the day prior to the exercise date have a Fair Market Value equal to the aggregate exercise price of the shares being purchased under the Option (such shares must have been owned by the Participant for at least six months or any shorter period necessary to avoid adverse accounting consequences to the Company); (d)if and so long as the Common Stock is registered under Section12(b) or 12(g) of the Exchange Act, and to the extent permitted by law, delivery of a properly executed exercise agreement or notice, together with irrevocable instructions to a brokerage firm designated or approved by the Company to deliver promptly to the Company the aggregate amount proceeds to pay the Option exercise price and any withholding tax obligations that may arise in connection with the exercise, all in accordance with the regulations of the Federal Reserve Board; or (e)such other consideration as the Plan Administrator may permit. In addition, to the extent permitted by law, to assist a Participant (including directors and executive officers) in acquiring shares of Common Stock pursuant to an Award granted under the Plan, the Plan Administrator, in its sole discretion, may authorize, either at the Grant Date or at any time before the acquisition of Common Stock pursuant to the Award, (i)the payment by a Participant of the purchase price of the Common Stock by a promissory note or (ii)the guarantee by the Company of a loan obtained by the Participant from a third party.Such notes or loans must be full recourse to the extent necessary to avoid charges to the Company's earnings for financial reporting purposes.Subject to the foregoing, the Plan Administrator shall in its sole discretion specify the terms of any loans or loan guarantees, including the interest rate and terms of and security for repayment. Effect of Termination of Service The Plan Administrator shall establish and set forth in each instrument that evidences an Option whether the Option shall continue to be exercisable, and the terms and conditions of such exercise, after a Termination of Service, any of which provisions may be waived or modified by the Plan Administrator at any time.If not so established in the instrument evidencing the Option, the Option shall be exercisable according to the following terms and conditions, which may be waived or modified by the Plan Administrator at any time: (a)Any portion of an Option that is not vested and exercisable on the date of a Participant's Termination of Service shall expire on such date. (b)Any portion of an Option that is vested and exercisable on the date of a Participant's Termination of Service shall expire on the earliest to occur of: (i)if the Participant's Termination of Service occurs for reasons other than Cause, Retirement, Disability or death, the date that is three months after such Termination of Service; (ii)if the Participant's Termination of Service occurs by reason of Retirement, Disability or death, the one-year anniversary of such Termination of Service; and (iii)the last day of the Option Term (the "Option Expiration Date"). Notwithstanding the foregoing, if a Participant dies after the Participant's Termination of Service but while an Option is otherwise exercisable, the portion of the Option that is vested and exercisable on the date of such Termination of Service shall expire upon the earlier to occur of (y)the Option Expiration Date and (z)the one-year anniversary of the date of death, unless the Plan Administrator determines otherwise. Also notwithstanding the foregoing, in case a Participant's Termination of Service occurs for Cause, all Options granted to the Participant shall automatically expire upon first notification to the Participant of such termination, unless the Plan Administrator determines otherwise.If a Participant's employment or service relationship with the Company is suspended pending an investigation of whether the Participant shall be terminated for Cause, all the Participant's rights under any Option shall likewise be suspended during the period of investigation.If any facts that would constitute termination for Cause are discovered after a Participant's Termination of Service, any Option then held by the Participant may be immediately terminated by the Plan Administrator, in its sole discretion. (c)A Participant's change in status from an employee of the Company or a Related Company to a nonemployee director, consultant, advisor or independent contractor of the Company or a Related Company or a change in status from a nonemployee director, consultant, advisor or independent contractor of the Company or a Related Company to an employee of the Company or a Related Company shall not be considered a Termination of Service for purposes of this Section7.6. SECTION8.INCENTIVE STOCK OPTION LIMITATIONS Notwithstanding any other provisions of the Plan, the terms and conditions of any Incentive Stock Options shall in addition comply in all respects with Section422 of the Code or any successor provision and any applicable regulations thereunder, including, to the extent required thereunder, the following: Dollar Limitation To the extent the aggregate Fair Market Value (determined as of the Grant Date) of Common Stock with respect to which a Participant's Incentive Stock Options become exercisable for the first time during any calendar year (under the Plan and all other stock option plans of the Company and its parent and subsidiary corporations) exceeds $100,000, such portion in excess of $100,000 shall be treated as a Nonqualified Stock Option.In the event the Participant holds two or more such Options that become exercisable for the first time in the same calendar year, such limitation shall be applied on the basis of the order in which such Options are granted. Eligible Employees Individuals who are not employees of the Company or one of its parent or subsidiary corporations may not be granted Incentive Stock Options. Exercise Price The exercise price of an Incentive Stock Option shall be at least 100% of the Fair Market Value of the Common Stock on the Grant Date and, in the case of an Incentive Stock Option granted to a Participant who owns more than 10% of the total combined voting power of all classes of the stock of the Company or of its parent or subsidiary corporations (a "Ten PercentStockholder"), shall not be less than 110% of the Fair Market Value of the Common Stock on the Grant Date.The determination of more than 10% ownership shall be made in accordance with Section422 of the Code. Option Term Subject to earlier termination in accordance with the terms of the Plan and the instrument evidencing the Option, the Option Term of an Incentive Stock Option shall not exceed ten years, and in the case of an Incentive Stock Option granted to a Ten Percent Stockholder, shall not exceed five years. Exercisability An Option designated as an Incentive Stock Option shall cease to qualify for favorable tax treatment as an Incentive Stock Option to the extent it is exercised (if permitted by the terms of the Option) (a)more than three months after the date of a Participant's Termination of Service if termination was for reasons other than death or Disability, (b)more than one year after the date of a Participant's Termination of Service if termination was by reason of Disability, or (c)after the Participant has been on leave of absence for more than 90days, unless the Participant's reemployment rights are guaranteed by statute or contract. Taxation of Incentive Stock Options In order to obtain certain tax benefits afforded to Incentive Stock Options under Section422 of the Code, the Participant must hold the shares acquired upon the exercise of an Incentive Stock Option for two years after the Grant Date and one year after the date of exercise.A Participant may be subject to the alternative minimum tax at the time of exercise of an Incentive Stock Option.The Participant shall give the Company prompt notice of any disposition of shares acquired on the exercise of an Incentive Stock Option prior to the expiration of such holding periods. Code Definitions For the purposes of this Section8, "disability," "parent corporation" and "subsidiary corporation" shall have the meanings attributed to those terms for purposes of Section422 of the Code. Promissory Notes The amount of any promissory note delivered pursuant to Section7.5 in connection with an Incentive Stock Option shall bear interest at a rate specified by the Plan Administrator, but in no case less than the rate required to avoid imputation of interest (taking into account any exceptions to the imputed interest rules) for federal income tax purposes. SECTION9.STOCK APPRECIATION RIGHTS 9.1Grant of Stock Appreciation Rights The Plan Administrator may grant Stock Appreciation Rights to Participants at any time on such terms and conditions as the Plan Administrator shall determine in its sole discretion.An SAR may be granted in tandem with an Option or alone ("freestanding").The grant price of a tandem SAR shall be equal to the exercise price of the related Option.The grant price of a freestanding SAR shall be determined in accordance with the procedure for Options set forth in Section7.2.An SAR may be exercised upon such terms and conditions and for the term as the Plan Administrator determines in its sole discretion; provided, however, that, subject to earlier termination in accordance with the terms of the Plan and the instrument evidencing the SAR, the term of a freestanding SAR shall be as established for that SAR by the Plan Administrator or, if not so established, shall be ten years, and in the case of a tandem SAR, (a)the term shall not exceed the term of the related Option and (b)the tandem SAR may be exercised for all or part of the shares subject to the related Option upon the surrender of the right to exercise the equivalent portion of the related Option, except that the tandem SAR may be exercised only with respect to the shares for which its related Option is then exercisable. Payment of SAR Amount Upon the exercise of an SAR, a Participant shall be entitled to receive payment from the Company in an amount determined by multiplying:(a)the difference between the Fair Market Value of the Common Stock for the date of exercise over the grant price of the SAR by (b)the number of shares with respect to which the SAR is exercised.At the discretion of the Plan Administrator as set forth in the instrument evidencing the Award, the payment upon exercise of an SAR may be in cash, in shares, in some combination thereof or in any other manner approved by the Plan Administrator in its sole discretion. SECTION10.STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS Grant of Stock Awards, Restricted Stock and Stock Units The Plan Administrator may grant Stock Awards, Restricted Stock and Stock Units on such terms and conditions and subject to such repurchase or forfeiture restrictions, if any, which may be based on continuous service with the Company or a Related Company or the achievement of any performance goals, as the Plan Administrator shall determine in its sole discretion, which terms, conditions and restrictions shall be set forth in the instrument evidencing the Award. Vesting of Restricted Stock and Stock Units Upon the satisfaction of any terms, conditions and restrictions prescribed with respect to Restricted Stock or Stock Units, or upon a Participant's release from any terms, conditions and restrictions of Restricted Stock or Stock Units, as determined by the Plan Administrator, and subject to the provisions of Section12, (a)the shares of Restricted Stock covered by each Award of Restricted Stock shall become freely transferable by the Participant, and (b)Stock Units shall be paid in shares of Common Stock or, if set forth in the instrument evidencing the Award, in cash, or a combination of cash and shares of Common Stock.Any fractional shares subject to such Awards shall be paid to the Participant in cash. Waiver of Restrictions Notwithstanding any other provisions of the Plan, the Plan Administrator, in its sole discretion, may waive the repurchase or forfeiture period and any other terms, conditions or restrictions on any Restricted Stock or Stock Unit under such circumstances and subject to such terms and conditions as the Plan Administrator shall deem appropriate. Minimum Purchase Price Notwithstanding the forgoing, to the extent required by applicable law, the purchase price for any shares of Common Stock that may be purchased under the Plan ("Stock Purchase Rights") shall be at least 85% of the Fair Market Value of the Common Stock at the time the Participant is granted the Stock Purchase Right or at the time the purchase is consummated; provided, however, that the purchase price shall be at least 100% of the Fair Market Value of the Common Stock at the time the Participant is granted the Stock Purchase Right or at the time the purchase is consummated in the case of any person who owns stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or its parent or subsidiary companies. SECTION11.OTHER STOCK OR CASH-BASED AWARDS Subject to the terms of the Plan and such other terms and conditions as the Plan Administrator deems appropriate, the Plan Administrator may grant other incentives payable in cash or in shares of Common Stock under the Plan as it determines. SECTION12.WITHHOLDING The Company may require the Participant to pay to the Company the amount of (a)any taxes that the Company is required by applicable federal, state, local or foreign law to withhold with respect to the grant, vesting or exercise of an Award ("tax withholding obligations") and (b)any amounts due from the Participant to the Company or to any Related Company ("other obligations").The Company shall not be required to issue any shares of Common Stock or otherwise settle an Award under the Plan until such tax withholding obligations and other obligations are satisfied. The Plan Administrator may permit or require a Participant to satisfy all or part of the Participant's tax withholding obligations and other obligations by (a)paying cash to the Company, (b)having the Company withhold an amount from any cash amounts otherwise due or to become due from the Company to the Participant, (c)having the Company withhold a number of shares of Common Stock that would otherwise be issued to the Participant (or become vested in the case of Restricted Stock) having a Fair Market Value equal to the tax withholding obligations and other obligations, or (d)surrendering a number of shares of Common Stock the Participant already owns having a value equal to the tax withholding obligations and other obligations.The value of the shares so withheld may not exceed the employer's minimum required tax withholding rate, and the value of the shares so surrendered may not exceed such rate to the extent the Participant has owned the surrendered shares for less than six months if such limitation is necessary to avoid adverse accounting consequences to the Company. SECTION13.ASSIGNABILITY No Award or interest in an Award may be sold, assigned, pledged (as collateral for a loan or as security for the performance of an obligation or for any other purpose) or transferred by a Participant or made subject to attachment or similar proceedings otherwise than by will or by the applicable laws of descent and distribution, except to the extent the Participant designates one or more beneficiaries on a Company-approved form who may exercise the Award or receive payment under the Award after the Participant's death.During a Participant's lifetime, an Award may be exercised only by the Participant.Notwithstanding the foregoing and to the extent permitted by Section422 of the Code, the Plan Administrator, in its sole discretion, may permit a Participant to assign or transfer an Award, subject to such terms and conditions as the Plan Administrator shall specify. SECTION14.ADJUSTMENTS Adjustment of Shares In the event, at any time or from time to time, a stock dividend, stock split, spin-off, combination or exchange of shares, recapitalization, merger, consolidation, distribution to stockholders other than a normal cash dividend, or other change in the Company's corporate or capital structure results in (a)the outstanding shares of Common Stock, or any securities exchanged therefor or received in their place, being exchanged for a different number or kind of securities of the Company or any other company or (b)new, different or additional securities of the Company or any other company being received by the holders of shares of Common Stock, then the Plan Administrator shall make proportional adjustments in (i)the maximum number and kind of securities available for issuance under the Plan; (ii)the maximum number and kind of securities issuable as Incentive Stock Options as set forth in Section4.2(d);and (iii)the number and kind of securities that are subject to any outstanding Award and the per share price of such securities, without any change in the aggregate price to be paid therefor. The determination by the Plan Administrator as to the terms of any of the foregoing adjustments shall be conclusive and binding. Notwithstanding the foregoing, the issuance by the Company of shares of stock of any class, or securities convertible into shares of stock of any class, for cash or property, or for labor or services rendered, either upon direct sale or upon the exercise of rights or warrants to subscribe therefor, or upon conversion of shares or obligations of the Company convertible into such shares or other securities, shall not affect, and no adjustment by reason thereof shall be made with respect to, outstanding Awards.Also notwithstanding the foregoing, a dissolution or liquidation of the Company or a Company Transaction shall not be governed by this Section14.1 but shall be governed by Sections14.2 and 14.3, respectively. Dissolution or Liquidation To the extent not previously exercised or settled, and unless otherwise determined by the Plan Administrator in its sole discretion, Options, Stock Appreciation Rights and Stock Units shall terminate immediately prior to the dissolution or liquidation of the Company.To the extent a vesting condition, forfeiture provision or repurchase right applicable to an Award has not been waived by the Plan Administrator, the Award shall be forfeited immediately prior to the consummation of the dissolution or liquidation. Company Transaction 14.3.1 Effect of a Company Transaction Notwithstanding any other provision of the Plan to the contrary, unless the Plan Administrator shall determine otherwise at the time of grant with respect to a particular Award, in the event of a Company Transaction that is not a Related Party Transaction, all outstanding Awards shall become fully and immediately exercisable, and all applicable deferral and restriction limitations and forfeiture provisions shall lapse, immediately prior to the Company Transaction, and then terminate upon effectiveness of the Company Transaction, unless such Awards are assumed, converted or substituted for by the Successor Company.Notwithstanding the foregoing, with respect to Options or Stock Appreciation Rights, the Plan Administrator, in its sole discretion, may instead provide that a Participant's outstanding Options or SARs shall terminate upon consummation of such Company Transaction and that each such Participant shall receive, in exchange therefor, a cash payment equal to the amount (if any) by which (a) the Acquisition Price multiplied by the number of shares of Common Stock subject to such outstanding Options or SARs (whether or not then exercisable) exceeds (b) the respective aggregate exercise price for such Options or grant price for such SARs. Assumption, Conversion or Substitution For the purposes of this Section14.3, an Award shall be considered assumed, converted or substituted for if following the Company Transaction, the option or right confers the right to purchase or receive, for each share of Common Stock subject to the Award immediately prior to the Company Transaction, the consideration (whether stock, cash, or other securities or property) received in the Company Transaction by holders of Common Stock for each share held at the effective time of the Company Transaction (and if holders were offered a choice of consideration, the type of consideration chosen by the holders of a majority of the outstanding shares); provided, however, that if such consideration received in the Company Transaction is not solely common stock of the Successor Company, the Plan Administrator may, with the consent of the Successor Company, provide for the consideration to be received upon the exercise or settlement of the Award, for each share of Common Stock subject to the Award, to be solely common stock of the Successor Company substantially equal in fair market value to the per share consideration received by holders of Common Stock in the Company Transaction.The determination of such substantial equality of value of consideration shall be made by the Plan Administrator, and its determination shall be conclusive and binding. Further Adjustment of Awards Subject to Sections14.2 and 14.3, the Plan Administrator shall have the discretion, exercisable at any time before a sale, merger, consolidation, reorganization, liquidation, dissolution or change in control of the Company, as defined by the Plan Administrator, to take such further action as it determines to be necessary or advisable with respect to Awards.Such authorized action may include (but shall not be limited to) establishing, amending or waiving the type, terms, conditions or duration of, or restrictions on, Awards so as to provide for earlier, later, extended or additional time for exercise, lifting restrictions and other modifications, and the Plan Administrator may take such actions with respect to all Participants, to certain categories of Participants or only to individual Participants.The Plan Administrator may take such action before or after granting Awards to which the action relates and before or after any public announcement with respect to such sale, merger, consolidation, reorganization, liquidation, dissolution or change in control that is the reason for such action. No Limitations The grant of Awards shall in no way affect the Company's right to adjust, reclassify, reorganize or otherwise change its capital or business structure or to merge, consolidate, dissolve, liquidate or sell or transfer all or any part of its business or assets. Fractional Shares In the event of any adjustment in the number of shares covered by any Award, each such Award shall cover only the number of full shares resulting from such adjustment. 14.7Section 409A of the Code Notwithstanding anything in this Plan to the contrary, (a)any adjustments made pursuant to this Section14 to Awards that are considered "deferred compensation" within the meaning of Section409A of the Code shall be made in compliance with the requirements of Section409A of the Code; (b)any adjustments made pursuant to Section14 to Awards that are not considered "deferred compensation" subject to Section409A of the Code shall be made in such a manner as to ensure that after such adjustment the Awards either (i)continue not to be subject to Section409A of the Code or (ii)comply with the requirements of Section409A of the Code; and (c)in any event, the Committee shall not have the authority to make any adjustments pursuant to Section14 to the extent the existence of such authority would cause an Award that is not intended to be subject to Section409A of the Code at the time of grant to be subject thereto. SECTION15.FIRST REFUSAL AND REPURCHASE RIGHTS First Refusal Rights Until the date on which the initial registration of the Common Stock under Section12(b) or 12(g) of the Exchange Act first becomes effective, the Company shall have the right of first refusal with respect to any proposed sale or other disposition by a Participant of any shares of Common Stock issued pursuant to an Award.Such right of first refusal shall be exercisable in accordance with the terms and conditions established by the Plan Administrator and set forth in the stock purchase agreement evidencing the purchase of the shares. Repurchase Rights for Unvested Shares The Plan Administrator may, in its sole discretion, authorize the issuance of unvested shares of Common Stock pursuant to the exercise of a Nonqualified Stock Option.Should the Participant cease to be employed by or provide services to the Company or a Related Company, then all shares of Common Stock issued upon exercise of an Option that are unvested at the time of cessation of employment or service relationship shall be subject to repurchase at the lesser of the exercise price paid for such shares and the Fair Market Value of the Common Stock at the time of repurchase.The terms and conditions upon which such repurchase right shall be exercisable (including the period and procedure for exercise) shall be established by the Plan Administrator and set forth in the stock purchase agreement evidencing the purchase of the shares. Except as otherwise provided in the instrument evidencing the Award, in the event of a Company Transaction, the Company's repurchase rights shall automatically be assigned to the Successor Company; provided, however, that such repurchase rights shall automatically lapse if and to the same extent that the vesting schedule for outstanding Options accelerates in connection with the Company Transaction. The Plan Administrator shall have the discretionary authority, exercisable either before or after a Participant's Termination of Service, to waive the Company's outstanding repurchase rights with respect to one or more shares purchased or purchasable by the Participant under an Option and thereby accelerate the vesting of such shares in whole or in part at any time. Repurchase Conditions Notwithstanding the foregoing, to the extent required by applicable law, the Company's repurchase right set forth in Section15.2 shall lapse at the rate of at least 20% of the shares per year over fiveyears from the date the Award is granted and the right to repurchase shall be exercised for cash or cancellation of purchase money indebtedness for the shares within 90 days of termination of employment (or in the case of securities issued pursuant to Awards after the date of termination, within 90 days after the date of issuance); provided, however, that the securities held by an officer, director or consultant of the Company or a Related Company shall not be subject to these repurchase conditions. General The Company may not exercise its first refusal or repurchase rights under Sections15.1 or 15.2, respectively, earlier than six months and one day following the date the shares were purchased by a Participant (or any shorter period determined by the Company to be sufficient to avoid adverse accounting consequences to the Company or required by applicable law). The Company's first refusal and repurchase rights under this Section15 are assignable by the Company at any time. SECTION16.MARKET STANDOFF In the event of an underwritten public offering by the Company of its equity securities pursuant to an effective registration statement filed under the Securities Act, including the Company's initial public offering, no person may sell, make any short sale of, loan, hypothecate, pledge, grant any option for the purchase of, or otherwise dispose of or transfer for value or otherwise agree to engage in any of the foregoing transactions with respect to any shares issued pursuant to an Award granted under the Plan without the prior written consent of the Company or its underwriters.Such limitations shall be in effect for such period of time as may be requested by the Company or such underwriters; provided, however, that in no event shall such period exceed 180days following the effective date of the registration statement.The limitations of this Section16 shall in all events terminate two years after the effective date of the Company's initial public offering. In the event of any stock split, stock dividend, recapitalization, combination of shares, exchange of shares or other change affecting the Company's outstanding Common Stock effected as a class without the Company's receipt of consideration, any new, substituted or additional securities distributed with respect to the purchased shares shall be immediately subject to the provisions of this Section16, to the same extent the purchased shares are at such time covered by such provisions. In order to enforce the limitations of this Section16, the Company may impose stop-transfer instructions with respect to the purchased shares until the end of the applicable standoff period. SECTION17.AMENDMENT AND TERMINATION Amendment, Suspension or Termination The Board may amend, suspend or terminate the Plan or any portion of the Plan at any time and in such respects as it shall deem advisable; provided, however, that, to the extent required by applicable law, regulation or stock exchange rule, stockholder approval shall be required for any amendment to the Plan.Subject to Section17.3, the Board may amend the terms of any outstanding Award, prospectively or retroactively. Term of the Plan The Plan shall have no fixed expiration date.After the Plan is terminated, no future Awards may be granted, but Awards previously granted shall remain outstanding in accordance with their applicable terms and conditions and the Plan's terms and conditions.Notwithstanding the foregoing, no Incentive Stock Options may be granted more than ten years after the later of (a)the adoption of the Plan by the Board and (b)the adoption by the Board of any amendment to the Plan that constitutes the adoption of a new plan for purposes of Section422 of the Code.Notwithstanding the foregoing, no Award may be granted to a resident of California more than ten years after the earlier of the date of adoption of the Plan and the date the Plan is approved by the stockholders. Consent of Participant The amendment, suspension or termination of the Plan or a portion thereof or the amendment of an outstanding Award shall not, without the Participant's consent, materially adversely affect any rights under any Award theretofore granted to the Participant under the Plan.Any change or adjustment to an outstanding Incentive Stock Option shall not, without the consent of the Participant, be made in a manner so as to constitute a "modification" that would cause such Incentive Stock Option to fail to continue to qualify as an Incentive Stock Option.Notwithstanding the foregoing, any adjustments made pursuant to Sections14.2 and 14.3 shall not be subject to these restrictions. SECTION18.GENERAL No Individual Rights No individual or Participant shall have any claim to be granted any Award under the Plan, and the Company has no obligation for uniformity of treatment of Participants under the Plan. Furthermore, nothing in the Plan or any Award granted under the Plan shall be deemed to constitute an employment contract or confer or be deemed to confer on any Participant any right to continue in the employ of, or to continue any other relationship with, the Company or any Related Company or limit in any way the right of the Company or any Related Company to terminate a Participant's employment or other relationship at any time, with or without cause. Issuance of Shares Notwithstanding any other provision of the Plan, the Company shall have no obligation to issue or deliver any shares of Common Stock under the Plan or make any other distribution of benefits under the Plan unless, in the opinion of the Company's counsel, such issuance, delivery or distribution would comply with all applicable laws (including, without limitation, the requirements of the Securities Act or the laws of any state or foreign jurisdiction) and the applicable requirements of any securities exchange or similar entity. The Company shall be under no obligation to any Participant to register for offering or resale or to qualify for exemption under the Securities Act, or to register or qualify under the laws of any state or foreign jurisdiction, any shares of Common Stock, security or interest in a security paid or issued under, or created by, the Plan, or to continue in effect any such registrations or qualifications if made. As a condition to the exercise of an Option or any other receipt of Common Stock pursuant to an Award under the Plan, the Company may require (a)the Participant to represent and warrant at the time of any such exercise or receipt that such shares are being purchased or received only for the Participant's own account and without any present intention to sell or distribute such shares and (b)such other action or agreement by the Participant as may from time to time be necessary to comply with the federal, state and foreign securities laws.At the option of the Company, a stop-transfer order against any such shares may be placed on the official stock books and records of the Company, and a legend indicating that such shares may not be pledged, sold or otherwise transferred, unless an opinion of counsel is provided (concurred in by counsel for the Company) stating that such transfer is not in violation of any applicable law or regulation, may be stamped on stock certificates to ensure exemption from registration.The Plan Administrator may also require the Participant to execute and deliver to the Company a purchase agreement or such other agreement as may be in use by the Company at such time that describes certain terms and conditions applicable to the shares. To the extent the Plan or any instrument evidencing an Award provides for issuance of stock certificates to reflect the issuance of shares of Common Stock, the issuance may be effected on a noncertificated basis, to the extent not prohibited by applicable law or the applicable rules of any stock exchange. Indemnification To the maximum extent permitted by law, each person who is or shall have been a member of the Board, or a committee appointed by the Board to whom authority was delegated in accordance with Section3.1 shall be indemnified and held harmless by the Company against and from any loss, cost, liability or expense that may be imposed upon or reasonably incurred by such person in connection with or resulting from any claim, action, suit or proceeding to which such person may be a party or in which such person may be involved by reason of any action taken or failure to act under the Plan and against and from any and all amounts paid by such person in settlement thereof, with the Company's approval, or paid by such person in satisfaction of any judgment in any such claim, action, suit or proceeding against such person; provided, however, that such person shall give the Company an opportunity, at its own expense, to handle and defend the same before such person undertakes to handle and defend it on such person's own behalf, unless such loss, cost, liability or expense is a result of such person's own willful misconduct or except as expressly provided by statute. The foregoing right of indemnification shall not be exclusive of any other rights of indemnification to which such person may be entitled under the Company's certificate of incorporation or bylaws, as a matter of law, or otherwise, or of any power that the Company may have to indemnify such person or hold such person harmless. No Rights as a Stockholder Unless otherwise provided by the Plan Administrator or in the instrument evidencing the Award or in a written employment, services or other agreement, no Option, Stock Appreciation Right or Stock Unit shall entitle the Participant to any cash dividend, voting or other right of a stockholder unless and until the date of issuance under the Plan of the shares that are the subject of such Award. Compliance With Laws and Regulations In interpreting and applying the provisions of the Plan, any Option granted as an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by law, be construed as an "incentive stock option" within the meaning of Section422 of the Code. Participants in Other Countries or Jurisdictions Without amending the Plan, the Plan Administrator may grant Awards to eligible persons who are foreign nationals on such terms and conditions different from those specified in the Plan, which may, in the judgment of the Plan Administrator, be necessary or desirable to foster and promote achievement of the purposes of the Plan and shall have the authority to adopt such modifications, procedures, and subplans and the like as may be necessary or desirable to comply with provisions of the laws or regulations of other countries or jurisdictions in which the Company or any Related Company may operate or have employees to ensure the viability of the benefits from Awards granted to Participants employed in such countries or jurisdictions, meet the requirements that permit the Plan to operate in a qualified or tax efficient manner, comply with applicable foreign laws or regulations and meet the objectives of the Plan. No Trust or Fund The Plan is intended to constitute an "unfunded" plan.Nothing contained herein shall require the Company to segregate any monies or other property, or shares of Common Stock, or to create any trusts, or to make any special deposits for any immediate or deferred amounts payable to any Participant, and no Participant shall have any rights that are greater than those of a general unsecured creditor of the Company. Successors All obligations of the Company under the Plan with respect to Awards shall be binding on any successor to the Company, whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation, or otherwise, of all or substantially all the business and/or assets of the Company. Severability If any provision of the Plan or any Award is determined to be invalid, illegal or unenforceable in any jurisdiction, or as to any person, or would disqualify the Plan or any Award under any law deemed applicable by the Plan Administrator, such provision shall be construed or deemed amended to conform to applicable laws, or, if it cannot be so construed or deemed amended without, in the Plan Administrator's determination, materially altering the intent of the Plan or the Award, such provision shall be stricken as to such jurisdiction, person or Award, and the remainder of the Plan and any such Award shall remain in full force and effect. Choice of Law The Plan, all Awards granted thereunder and all determinations made and actions taken pursuant hereto, to the extent not otherwise governed by the laws of the United States, shall be governed by the laws of the State of California without giving effect to principles of conflicts of law. Financial Reports To the extent required by applicable law, the Company shall provide annual financial statements of the Company to each Participant.Such financial statements need not be audited and need not be issued to employees whose duties within the Company assure them access to equivalent information. Legal Requirements The granting of Awards and the issuance of shares of Common Stock under the Plan is subject to all applicable laws, rules and regulations, and to such approvals by any governmental agencies or national securities exchanges as may be required. SECTION 19.EFFECTIVE DATE The effective date (the "Effective Date") is the date on which the Plan is adopted by the Board.If the stockholders of the Company do not approve the Plan within 12months after the Board's adoption of the Plan, (a)any Award exercised or settled before the stockholders of the Company approve the Plan shall be rescinded and any such shares shall not be counted in determining whether such stockholder approval is obtained, and (b)any Incentive Stock Options granted under the Plan will be treated as Nonqualified Stock Options. APPENDIX A "Acquired Entity" means any entity acquired by the Company or a Related Company or with which the Company or a Related Company merges or combines. "Acquisition Price" means the fair market value of the securities, cash or other property, or any combination thereof, receivable upon consummation of a Company Transaction in respect of a share of Common Stock. "Award" means any Option, Stock Appreciation Right, Stock Award, Restricted Stock, Stock Unit or cash-based award or other incentive payable in cash or in shares of Common Stock, as may be designated by the Plan Administrator from time to time. "Board" means the Board of Directors of the Company. "Cause," unless otherwise defined in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means dishonesty, fraud, serious willful misconduct, unauthorized use or disclosure of confidential information or trade secrets, or conduct prohibited by law (except minor violations), in each case as determined by the Company's chief human resources officer or other person performing that function or, in the case of directors and executive officers, the Board, each of whose determination shall be conclusive and binding. "Code" means the Internal Revenue Code of 1986, as amended from time to time. "Common Stock"means the common stock, par value $0.0001 per share, of the Company. "Company" means LiveRamp, Inc., a Delaware corporation. "Company Transaction," unless otherwise defined in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means consummation of (a)a merger or consolidation of the Company with or into any other company or other entity, (b)asale in one transaction or a series of transactions undertaken with a common purpose of at least 80% of the Company's outstanding voting securities, or (c)a sale, lease, exchange or other transfer in one transaction or a series of related transactions undertaken with a common purpose of all or substantially all of the Company's assets. Where a series of transactions undertaken with a common purpose is deemed to be a Company Transaction, the date of such Company Transaction shall be the date on which the last of such transactions is consummated. "Disability," unless otherwise defined by the Plan Administrator or in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means a mental or physical impairment of the Participant that is expected to result in death or that has lasted or is expected to last for a continuous period of 12months or more and that causes the Participant to be unable to perform his or her material duties for the Company or a Related Company and to be engaged in any substantial gainful activity, in each case as determined by the Company's chief human resources officer or other person performing that function or, in the case of directors and executive officers, the Board, each of whose determination shall be conclusive and binding. "Effective Date" has the meaning set forth in Section18. "Eligible Person" means any person eligible to receive an Award as set forth in Section5. "Exchange Act" means the Securities Exchange Act of 1934, as amended from time to time. "Fair Market Value" means the per share fair market value of the Common Stock as established in good faith by the Board or, if the Common Stock is publicly traded, the average of the high and low trading prices for the Common Stock on any given date during regular trading or, if not trading on that date, such price on the last preceding date on which the Common Stock was traded, unless determined otherwise by the Plan Administrator using such methods or procedures as it may establish. "Grant Date"means the later of (a)the date on which the Plan Administrator completes the corporate action authorizing the grant of an Award or such later date specified by the Plan Administrator or (b)the date on which all conditions precedent to an Award have been satisfied, provided that conditions to the exercisability or vesting of Awards shall not defer the Grant Date. "Incentive Stock Option"means an Option granted with the intention that it qualify as an "incentive stock option" as that term is defined for purposes of Section422 of the Code or any successor provision. "Nonqualified Stock Option"means an Option other than an Incentive Stock Option. "Option"means a right to purchase Common Stock granted under Section7. "Option Expiration Date" has the meaning set forth in Section7.6. "Option Term" means the maximum term of an Option as set forth in Section7.3. "Participant" means any Eligible Person to whom an Award is granted. "Plan" means the LiveRamp, Inc.2006 Equity Incentive Plan. "Plan Administrator" has the meaning set forth in Section3.1. "Related Company" means any entity that, directly or indirectly, is in control of, is controlled by or is under common control with the Company. "Related Party Transaction" means (a)a merger or consolidation of the Company in which the holders of the outstanding voting securities of the Company immediately prior to the merger or consolidation hold at least a majority of the outstanding voting securities of the Successor Company immediately after the merger or consolidation; (b)a sale, lease, exchange or other transfer of all or substantially all of the Company's assets to a majority-owned subsidiary company; or (c)a transaction undertaken for the principal purpose of restructuring the capital of the Company, including, but not limited to, reincorporating the Company in a different jurisdiction, converting the Company to a limited liability company or creating a holding company. "Restricted Stock" means an Award of shares of Common Stock granted under Section10, the rights of ownership of which may be subject to restrictions prescribed by the Plan Administrator. "Retirement,"unless otherwise defined in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means "retirement" as defined for purposes of the Plan by the Plan Administrator or the Company's chief human resources officer or other person performing that function or, if not so defined, means Termination of Service on or after the date the Participant reaches "normal retirement age," as that term is defined in Section411(a)(8) of the Code. "Securities Act"means the Securities Act of 1933, as amended from time to time. "Stock Appreciation Right"or "SAR" means a right granted under Section9.1 to receive the excess of the Fair Market Value of a specified number of shares of Common Stock over the grant price. "Stock Award" means an Award of shares of Common Stock granted under Section10, the rights of ownership of which are not subject to restrictions prescribed by the Plan Administrator. "Stock Unit" means an Award denominated in units of Common Stock granted under Section10. "Substitute Awards" means Awards granted or shares of Common Stock issued by the Company in assumption of, or in substitution or exchange for, awards previously granted by an Acquired Entity. "Successor Company" means the surviving company, the successor company, the acquiring company or its parent, as applicable, in connection with a Company Transaction. "Termination of Service" means a termination of employment or service relationship with the Company or a Related Company for any reason, whether voluntary or involuntary, including by reason of death, Disability or Retirement.Any question as to whether and when there has been a Termination of Service for the purposes of an Award and the cause of such Termination of Service shall be determined by the Company's chief human resources officer or other person performing that function or, with respect to directors and executive officers, by the Board, and its determination shall be conclusive and binding.Transfer of a Participant's employment or service relationship between the Company and any Related Company shall not be considered a Termination of Service for purposes of an Award.Unless the Board determines otherwise, a Termination of Service shall be deemed to occur if the Participant's employment or service relationship is with an entity that has ceased to be a Related Company. "Vesting Commencement Date" means the Grant Date or such other date selected by the Plan Administrator as the date from which the Award begins to vest.
